Case 8:19-cv-01275-KKM-AAS Document 91 Filed 03/22/21 Page 1 of 4 PageID 931




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


TIBBETS LUMBER CO., LLC,

      Plaintiff,

v.                                                   Case No: 8:19-cv-1275-KKM-AAS

AMERISURE INSURANCE
COMPANY,

     Defendant.
___________________________________

                                        ORDER

      Before the Court is Defendant’s Motion for Summary Judgment (Doc. 56),

Plaintiff’s Motion for Leave to File a Surreply (Doc. 65) and Motion for Leave to File

Supplemental Evidence (Doc. 77), as well as Plaintiff’s Motion to Amend the Case

Management Report (Doc. 81). Upon review, Defendant’s Motion for Summary

Judgment and the Plaintiff’s Motion to Amend the Case Management Report are denied

without prejudice as premature.

      Federal Rule of Civil Procedure 56 does not expressly limit how early a party may

file a motion for summary judgment. See 11 Moore’s Federal Practice – Civil § 56.60. A

problem may arise, though, when a party files a motion for summary judgment so early

in discovery that the plaintiff has not had the opportunity to collect or present evidence

supporting the claim. See Jones v. City of Columbus, 120 F.3d 248, 252–53 (11th Cir. 1997)

                                            1
Case 8:19-cv-01275-KKM-AAS Document 91 Filed 03/22/21 Page 2 of 4 PageID 932




(“The law in this circuit is clear: the party opposing a motion for summary judgment

should be permitted an adequate opportunity to complete discovery prior to

consideration of the motion.”). Here, Defendant’s motion for summary judgment was

filed on September 9, 2020, while Plaintiff’s first motion to compel discovery (Doc. 47)

and Defendant’s motion for a protective order and a stay of discovery (Doc. 50) were

still pending. At the time, the governing Case Management and Scheduling Order set

the discovery deadline as March 5, 2021. (Doc. 45). Defendant’s motion for summary

judgment was thus filed when both parties had another six months to seek discovery

and while the Plaintiff’s requests for discovery remained disputed. Since that time, the

parties have secured an extension of deadlines with discovery now closing on July 5,

2021. (Doc. 75). As such, the motion for summary judgment is premature. This

conclusion is further buttressed by the fact that Plaintiff has twice sought to supplement

briefing and evidence to support its response in opposition and Defendant has filed a

notice of supplemental authority in support of the motion. See (Docs. 65, 76 & 77).

        The Court notes that in its reply in support of its motion for summary judgment,

Defendant suggests that this Court should “entertain a renewed motion for summary

judgment to prevent an unnecessary trial.” (Doc. 64 at 8). In this circuit, successive

motions for summary judgment are disfavored. See Allstate Fin. Corp. v. Zimmerman, 296

F.2d 797, 799 (5th Cir. 1961)1 (“[W]e certainly do not approve in general the piecemeal


1
 See also Bonner v. City of Prichard, 661 F.2d 1206, 1210 (11th Cir. 1981) (adopting pre-1981 5th Circuit
precedent as binding on the 11th Circuit).
                                                   2
Case 8:19-cv-01275-KKM-AAS Document 91 Filed 03/22/21 Page 3 of 4 PageID 933




consideration of successive motions for summary judgment, since defendants might

well normally be held to the requirement that they present their strongest case for

summary judgment when the matter is first raised . . . .”); Fernandez v. Bankers Nat. Life

Ins. Co., 906 F.2d 559, 569 (11th Cir. 1990) (recognizing that successive motions for

summary judgment may be appropriate when discovery has been extended or when the

district court has found good reason to allow a second motion); Mackenzie-Wharton v.

United Airlines, Inc., No. 8:15-cv-114-17MAP, 2016 WL 5346948, at *8 (M.D. Fla. Sept.

23, 2016) (Kovachevich, J.) (“Successive motions for summary judgment promote

piecemeal adjudication and erode judicial economy. As a result, this Court specifically

prohibits multiple motions for summary judgment. That prohibition is unquestionably

within this Court’s inherent power.” (citation omitted)). Accordingly, Defendant may

present its arguments for summary judgment after the record is more fully developed

and in accordance with the summary judgment procedures outlined in the Second

Amended Case Management and Scheduling Order (Doc. 75).

      Accordingly, it is ORDERED:

      (1)    Defendant’s Motion for Summary Judgment is DENIED without

      prejudice. Defendant may renew its motion at a subsequent date in accordance

      with the procedures outlined in the Second Amended Case Management and

      Scheduling Order (Doc. 75) and applicable Local Rules.




                                            3
Case 8:19-cv-01275-KKM-AAS Document 91 Filed 03/22/21 Page 4 of 4 PageID 934




      (2)    Plaintiff’s Motion for Leave to File Surreply (Doc. 65) and Motion for

      Leave to File Supplemental Evidence in Opposition to Defendant’s Motion for

      Summary Judgment (Doc. 77) are DENIED as moot.

      (3)    Plaintiff’s Motion to Amend the Case Management and Scheduling Order

      is DENIED without prejudice. Any motions to change the trial schedule may

      be filed after the close of discovery.

      (4)    Because of limited judicial resources and given that the nature of this

      proceeding suggests that additional mediation might be of benefit to the parties

      and the Court, this case is hereby referred to the Court-Annexed Mediation

      program for a mediation conference in an attempt to achieve an equitable

      settlement of the issues. The parties shall conduct mediation by July 12, 2021.

      Lead Counsel is directed to file a Notice of Mediator Selection and

      Scheduling which: (a) identifies the selected mediator and includes complete

      address, telephone, and facsimile (if available) information, and (b) sets forth the

      time, date, and place of the scheduling for the mediation conference on or

      before April 14, 2021.

      ORDERED in Tampa, Florida, on March 22, 2021.




                                               4
